DISMISS; and Opinion Filed August 8, 2019.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00884-CR
                                        No. 05-19-00885-CR
                                 FRANK MARQUEZ, Appellant
                                            V.
                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                     Trial Court Cause Nos. F18-41408-H & F17-34782-H

                               MEMORANDUM OPINION
                            Before Justices Bridges, Brown, and Nowell
                                     Opinion by Justice Brown
        Frank Marquez appeals the trial court’s November 20, 2018 orders deferring adjudication

on his two burglary of habitation offenses. Appellant’s notices of appeal, dated July 8, 2019, were

filed in the trial court on July 19, 2019.

        A timely filed notice of appeal is required to invoke this Court’s jurisdiction. Castillo v.

State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In the absence of a timely filed notice of

appeal, the Court has no option other than to dismiss the appeal. Id. A defendant perfects an appeal

by filing with the trial court clerk, within thirty days after the date sentence was imposed, or within

ninety days after sentencing if the defendant timely filed a motion for new trial, a written notice of

appeal showing his desire to appeal. See TEX. R. APP. P. 25.2(b), (c), 26.2(a).
       Appellant was placed on deferred adjudication in each case on November 20, 2018; absent

timely filed motions for new trial, his notices of appeal were due no later than December 20, 2018.

However, his notices of appeal, dated July 8, 2019, were filed in the trial court on July 19, 2019.

       Under these circumstances, we have no other option than to dismiss these appeals.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

190884F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 FRANK MARQUEZ, Appellant                          On Appeal from the Criminal District Court
                                                   No. 1, Dallas County, Texas
 No. 05-19-00884-CR         V.                     Trial Court Cause No. F18-41408-H.
                                                   Opinion delivered by Justice Brown.
 THE STATE OF TEXAS, Appellee                      Justices Bridges and Nowell participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 8th day of August, 2019.




                                             –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 FRANK MARQUEZ, Appellant                          On Appeal from the Criminal District Court
                                                   No. 1, Dallas County, Texas
 No. 05-19-00885-CR         V.                     Trial Court Cause No. F17-34782-H.
                                                   Opinion delivered by Justice Brown.
 THE STATE OF TEXAS, Appellee                      Justices Bridges and Nowell participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 8th day of August, 2019.




                                             –4–